AFFIRM; Opinion issued November 7, 2012




                                              In The
                                  (Luurt uf            ipiit
                         FjffIi Jiitrirt nf          CXLii tt   1a11u
                                      No. 05-11-00779-CR


                          MICHAEL JOSEPH PARKER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F10-52232-J


                                          OPINION
                          Before Justices Morris, Francis, and Murphy
                                   Opinion By Justice Morris

       A jury convicted Michael Joseph Parker of murdering his girlfriend. In two points of error,

appellant complains that the trial court erred in submitting an improper charge to the jury and the

evidence against him is legally insufficient to support his conviction. We affirm the trial court’s

judgment.

                                     FACTUAL BACKGROUND


       The deceased’s body was discovered in a motel room that she had been sharing with

appellant. She was found face-down on the motel room floor in a pool of blood. The motel manager

testified that, before the body was discovered, appellant behaved strangely when the manager went

to appellant’s room to collect his weekly rent. Approximately one day later, the manager Ibund the
deceased’s body when he noticed appellant’s truck was not in the motel parking lot and went to clean

the room.

        Appellant’s friend and drug dealer, Jared Kimmons, testified that appellant had called him

about visiting Kimmons at his apartment. Kimmons noticed appellant was ranting, making odd

noises, and sounding like he did not have control over himself. Appellant called Kimmons back and

told him he could not find Kiminons’s apartment. Kimmons attributed appellant’s odd behavior to

extreme intoxication, which Kimmons had observed in appellant before. Kimmons met with

appellant in a restaurant parking lot to drive him to his apartment. Appellant was wearing only boxer

shorts, in the middle of winter. F-Ic was behaving strangely.

        At the apartment. appellant made noises like he was having a panic attack. lie told Kimmons

he needed a gun because the deceased’s husband was out of prison and the deceased was missing.

Then he said he needed Kimmons’s help getting rid of the deceased’s body. After he had slept for

about an hour, appellant woke up and started screaming at the top of his lungs that his life was over.

He told Kimmons that he had hit the deceased in the head. This concerned Kimmons because

appellant previously had hit the deceased in the head.

        Appellant’s odd behavior escalated so much that Kimmons called 911. Appellant appeared

to be very intoxicated. He had ingested vodka and cocaine from Kimmons. Kimmons claimed he

told police officers who arrived for the 911 call what appellant had said about the deceased.

According to Kimmons. the officers did not take him seriously. The officers who responded to the

911 call, however, testified that Kimmons never said anything about a possible murder. Kimmons

testified that although he was currently injail, he had not received any kind of deal for his testimony.

        The deceased’s body was discovered the day after appellant was taken to a psychiatric

hospital. Police then arrested appellant at the psychiatric hospital. After determining that appellant
was coherent enough to be interviewed, an officer began questioning appellant. Appellant initially

told the officer he had no idea why he was being questioned. When the ollicer asked appellant the

name of his girlfriend, appellant named onl his wift. not the deceased. He later indicated that the

deceased’s husband was out of jail and that the deceased was scared of him. The deceaseds

husband, however, was still incarcerated at the time of the deceased’s murder. Appellant also told

the officer he had returned to the motel room and found the deceased’s beaten-up body. He never

confessed to murdering the deceased. In recorded phone calls appellant made fromjail, he indicated

that the deceased had punched him in the face while he was driving and that he had just “lost it.”

He claimed that the deceased had jumped from his truck. He stated that he had lost his mind and that

he could not believe he “did something like that.”

       The deceased’s autopsy showed that she had suffered nine or more multiple blunt force

injuries to the head. There was some indication that she may have been strangled as well. The

deceased had several injuries to her hands, which the medical examiner testified were a “textbook

example” of evidence that she had attempted to defend herself. The medical examiner testified that

it would have been impossible for the deceased to sustain the injuries she exhibited by falling out

of or being pushed from a moving vehicle. He admitted that the deceased could have fallen out of

a vehicle moving at a slow rate of speed and then been assaulted later. He explained, however, that

simply falling out of a slow-moving vehicle would not have caused the deceased’s injuries.

       The deceased was not intoxicated at the time of her death. According to the medical

examiner, the deceased probably suffered from her injuries for some time before she died, and it was

possible she would have survived had she been treated for the injuries in a hospital. The medical

examiner estimated that the deceased had died one to three days before the body was found. There

was dirt and gravel found embedded in the deceased’s right knee cap, which did not correspond with
the fact that when the body was found, the lower part of the body was clothed.

          Testing ol appellant’s truck revealed the deceased’s blood on the center and driver’s side

console. It appeared from the testing that someone had attempted to clean the truck’s console. The

deceased’s blood and appellant’s I)NA were also found on clothing that had been in appellant’s

truck. Presumptive blood testing showed a significant amount ofblood on the driver-side floorboard

and the presence of blood in the front passenger area. In addition, appellant’s DNA was found under

the deceased’s fingernails. No murder weapon was recovered, but the tire iron was missing from

appellant’s truck.

                                                DISCUSSION


          In his first point of error, appellant complains that the trial court erred by submitting a flawed

charge to thejury. He argues the charge should not have included a definition for “intentionally” that

included reference to “desire to engage in the conduct” or a definition for “knowingly” that included

reference to “with respect to the nature of his conduct or to the circumstances surrounding his

conduct.” He argues that such definitions were improper because murder is an offense for which the

mental state is limited to only the result of the conduct. The State concedes that these definitions

in the charge were erroneous but argues that appellant was not harmed by the error because the

application paragraph of the jury charge limited the applicable mental states to the result of the

offense   —   the deceased’s death.

          Because appellant did not argue about any defects in the definitions of intentionally or

knowingly at trial, we may reverse for error in the definitions only if appellant was egregiously

harmed. See Ainzanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985). To conduct an

egregious harm analysis, we consider the entire jury charge, the state of the evidence including any

contested issues and weight of the probative evidence, the argument of counsel, and any other
relevant inlormation revealed by the record of the trial as a whole. Id.

        1-lere. the application paragraph of the jury charge made clear that appellant could be thund

guilty only if the State proved beyond a reasonable doubt that appellant knowingly or intentionally

caused the deceased’s death, It is the application paragraph ofa jury charge, rather than the abstract

portion, that authorizes the jury to convict. (]renshaw v. State, No. PD-i 252-1 1, 2012 WL 4372284,

at *4 (Tex. Crim. App. Sep. 26, 2012). And we presume the jury understood and followed the

court’s charge. absent evidence to the contrary. See Id. Typically, where the application paragraph

correctly instructs thejury. any error in an abstract instruction is not egregious. See Med/na v. State.

7 S.W.3d 633. 640 (Tex. Crim. App. 1999).

       The evidence in this case showed that the deceased’s death was caused by blunt force injuries

to her head. The defensive theories in the case were that the deceased had fallen out of appellant’s

truck or that appellant had found the deceased without causing her death or that she had hit him and

he had “lost it” hut had not intentionally or knowingly caused the death. None of these theories

allowed for a conviction whereby appellant intentionally or knowingly engaged in the conduct of

harming the deceased but did not knowingly or intentionally cause the death or where appellant was

aware of the circumstances surrounding his conduct hut did not intentionally or knowingly cause the

death. Jury argument by both sides in the case emphasized that the jury could convict appellant only

if it found that he intentionally or knowingly caused the deceased’s death. The record in this case

fails to show how appellant was harmed in any way by the trial courts failure to limit the definitions

of intentionally or knowingly to the result of the offense.

       After reviewing the facts of appellant’s case under the egregious harm standard. we cannot

conclude appellant was harmed. We overrule his first point of error.

       In his second point of error, appellant complains the evidence against him is legally
insutTicient to support his murder conviction. He speciticallv argues the conviction was based

purely on speculation and circumstantial evidence.           In reviewing a challenge to the legal

sufficiency of the evidence, we examine the evidence to determine whether any rational trier of fact

could have found the essential elements ofthe offense beyond a reasonable doubt. Vodochodskv v.

Stale,   158 S.W.3d 502. 509 (Tex. Crirn. App. 2005). We review all the evidence in the light most

favorable to the verdict and assume the trier of fact resolved conflicts in the testimony, weighed the

evidence, and drew reasonable inferences in a manner that supports the verdict. See Roilerson v.

Stale, 227 S.W.3d 718, 724 (Tex. Crim. App. 2007).

         Viewed in the light most favorable to the verdict, the evidence in appellant’s case shows the

deceased’s body was found in appellant’s motel room after appellant had been hospitalized for some

sort of mental health breakdown. Before his hospitalization, appellant had stated    —   among other

things   —   that he needed to dispose of the deceased’s body and that he had hit the deceased in the

head. The deceased’s blood was found in appellant’s truck and on clothing inside the truck.

Appellant’s DNA was found under the deceased’s fingernails, and there were defensive wounds on

the deceased’s hands. Appellant lied to police about the deceased’s incarcerated husband being out

of jail. And he admitted that the deceased had hit him and he had “lost it” and could not believe he

“did something like this.”

         Circumstantial evidence can be as probative as direct evidence in establishing a defendant’s

guilt, and circumstantial evidence alone can be sufficient to establish guilt. Hooper v State, 214
S.W.3d 9, 13 (Tex. Crim. App. 2007). Here, the circumstantial evidence, combined with appellant’s

own admissions, is legally sufficient to support his conviction for murder. We overrule appellant’s

second point of error.




                                                 —6—
       We aftrm the trial courts judgment.




                                             STICE

Do Not Publish
TEx. R. App. P. 47
1 10779F.U05
                              rtiiirt uf ipiat
                      Fift{! Oitrict uf xas at Jafta
                                     JUDGMENT
MICHAEL JOSEPH PARKER. Appellant                  Appeal from the Criminal 1)istrict Court No.
                                                  3 of Dallas County. Texas. (Tr.Ct.No. Fl 0-
No. 05-1 1-00779-CR         V.                    5232-J).
                                                  Opinion delivered by Justice Morris,
THE STATE OF TEXAS, Appellee                      Justices Francis and Murphy participating.


      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered November 7, 2012.

                                                     .




                                                         -




                                                JOSE iTWMhRRlS
                                        (     _JHTICE